Opinion filed October 30, 2020




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-20-00012-CR
                                     ___________

                   MARIA JESUS SANCHEZ, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 244th District Court
                              Ector County, Texas
                      Trial Court Cause No. C-17-1052-CR


                      MEMORANDUM OPINION
      Appellant, Maria Jesus Sanchez, pleaded guilty to the offense of evading
arrest or detention. Pursuant to the terms of the plea agreement, the trial court
deferred a finding of guilt, placed Appellant on community supervision for five
years, and imposed a fine of $500. The State subsequently filed a motion to revoke
Appellant’s community supervision and adjudicate her guilt.         The trial court
conducted a hearing on the motion, at which Appellant pleaded true to three
allegations contained in the State’s motion and three witnesses testified. The trial
court found the three allegations to be true, revoked Appellant’s community
supervision, adjudicated her guilty of the charged offense, and assessed her
punishment at confinement for five years. We modify the trial court’s judgment to
delete the fine and some of the court costs, and we affirm as modified.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of her
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of her right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
                                          2
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        We conclude, however, that the judgment contains nonreversible errors. First,
there is a variation between the oral pronouncement of sentence and the written
judgment adjudicating guilt. The written judgment includes a fine of $500. When
the trial court assessed Appellant’s punishment and orally pronounced the sentence
in open court, the trial court did not mention a fine. The trial court was required to
pronounce the sentence in Appellant’s presence. See TEX. CODE CRIM. PROC. ANN.
art. 42.03 (West Supp. 2020); Taylor v. State, 131 S.W.3d 497, 500 (Tex. Crim. App.
2004). When there is a variation between the oral pronouncement of sentence and
the written judgment, the oral pronouncement controls. Coffey v. State, 979 S.W.2d
326, 328–29 (Tex. Crim. App. 1998); see also Taylor, 131 S.W.3d at 500–02
(explaining the distinction between regular community supervision, in which
sentence is imposed but suspended when a defendant is placed on community
supervision, and deferred-adjudication community supervision, in which the
adjudication of guilt and the imposition of sentence are deferred). Because the trial
court did not mention any fine when it orally pronounced Appellant’s sentence and
because we have the necessary information for reformation, we modify the trial
court’s judgment adjudicating guilt to delete the fine. See Taylor, 131 S.W.3d at 502;
Cerna v. State, No. 11-14-00363-CR, 2015 WL 3918259, at *2 (Tex. App.—Eastland
June 25, 2015, no pet.) (per curiam) (mem. op., not designated for publication).




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3
        Second, the written judgment includes court costs. Included in those costs is
an assessment for a third-party collection fee in the amount of $452.70. Pursuant to
Article 103.0031 of the Texas Code of Criminal Procedure, a county’s
commissioners court or a municipality’s governing body (a) may contract with a
third party to collect unpaid fines, fees, court costs, forfeited bonds, restitution, and
amounts related to a defendant’s failure to appear and (b) may authorize the addition
of a collection fee to the past-due amounts owed by the defendant. TEX. CODE CRIM.
PROC. ANN. art. 103.0031(a), (b) (West 2018). However, a defendant that has been
determined by the trial court to be indigent “is not liable for the collection fees
authorized under Subsection (b).” Id. art. 103.0031(d). The trial court in this case
had determined that Appellant was indigent. Therefore, the trial court erred when it
assessed the third-party collection fee against Appellant. 2
        Also included in the court costs is a time payment fee of $25. See former
TEX. LOC. GOV’T CODE ANN. § 133.103 (2004). 3 We held that subsections (b) and
(d) of that section were facially unconstitutional because the collected fees were to
be allocated to general revenue and were not sufficiently related to the criminal
justice system. See King v. State, No. 11-17-00179-CR, 2019 WL 3023513, at *1,
*5–6 (Tex. App.—Eastland July 11, 2019, pet. filed) (mem. op., not designated for

        2
          We note that the court costs in this case also included a court-appointed attorney’s fee of $600.
Because the $600 court-appointed attorney’s fee was included in the original judgment deferring the
adjudication of Appellant’s guilt, we have not deleted it from the judgment adjudicating guilt. See Riles v.
State, 452 S.W.3d 333, 337 (Tex. Crim. App. 2015) (holding that the defendant procedurally defaulted by
failing to raise the attorney-fee issue in a direct appeal from the initial order of deferred adjudication).
        3
         We note that the legislature has recently repealed subsections (b) and (d) of Section 133.103,
transferred Section 133.103 from the Local Government Code to Chapter 102 of the Texas Code of Criminal
Procedure, redesignated Section 133.103 as Article 102.030, and amended the language of the statute to
delete the provisions that were previously held to be unconstitutional. See Act of May 23, 2019, 86th Leg.,
R.S., ch. 1352, §§ 2.54, 4.40(33), 5.01, 5.04, 2019 Tex. Gen. Laws ____ (codified at TEX. CODE CRIM.
PROC. ANN. art. 102.030 (West Supp. 2020)) (effective January 1, 2020). The legislature provided that the
above changes “apply only to a cost, fee, or fine on conviction for an offense committed on or after the
effective date of this Act.” Id. § 5.01. The record in this cause reflects that the offense occurred prior to
January 1, 2020. Therefore, the former statute, rather than the recent revisions, apply to this case.

                                                     4
publication). Accordingly, the trial court erred when it assessed a time payment fee
under former Section 133.103, subsections (b) and (d) of the Texas Local
Government Code as a court cost. See id.
        We grant counsel’s motion to withdraw; modify the judgment adjudicating
guilt so as to delete the $500 fine, the $452.70 third-party collection fee, and $22.50
of the time payment fee; and, as modified, affirm the judgment of the trial court.


                                                                   PER CURIAM


October 30, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.4

Willson, J., not participating.




        4
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      5